a

Pay Period Reported:

RY)
} \ ;

Employee Number : ‘\
yx |

CITY OF MEMPHIS
REQUEST FOR AND REPORT OF
LEAVE/ABSENCE

¥ With Pay

____ Without Pay

   

TENNESSEE

____ Add Data
____ Update Data

 

 

 

 

 

 

 

TAN a (Last, First, Middle) \\ —~ JOB ae ok \.

INC C \c Yer t pec C ws — TY: oy sl : key
. ;

ORGANIZATION #: he: soli cl Wace Pana Ae

Lie DiO\ SERVICE CENTER NAME:. Sali c\ \Noxw be Mew

, t

TYPE OF LEAVE/ABSENCE:

011 Bonus Leave
%061 Sick Leave
__081 Vacation Leave
__007 Death in Family
__020 Comp (Fire/Police)
__ 088 Personal Leave (Fire)

__045 Jury Duty

__052 Military Duty

__ 054 OJI

__071 Suspension w/Pay (Police)
__074 Training

__077 Union Business

Comments Required
__ 049 Leave wio Pay

_.050 Leave w/o Pay-No Prior Approv.

__1 FMLA
__2 Personal
__3 Education
4 Suspension wio Pay

Li. et is ‘hee

 

 

 

f A § ~ : ‘ : cy 1 . fs
As Other: iO ee ye cat te 4 il fo hon eye {ex ese A a3 robbo, S = iat
COMMENTS: _v | | of.
. ih \in © COM tx Kei si: cA re +e; ae LeGi ans ot Foeat: hom / i
fAcecH-c 2a} a tat é

This period of leave/absence does

! does not

 

count as leave under the provisions of the Family & Medical Leave Act (FMLA).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature of Supervisor or Manager) (Date)
PERIOD OF LEAVE/ABSENCE:
sereee BEGIN------- ~--------END--------- TOTAL
Type MM DD YY MM DD YY a ~
Cod Date Ne PP a& iho . thik Work Days: < aA jo Ze ee i
Chol Day of Week ae ESS ee ee Anicloun Work Hours: ie Lay fai
Date Re tn es 5. en eR Uh | a Work Days: vee
See Day of Week Work Hours:
Date oer —— ee Seca: hg Work Days:
as Day of Week Work Hours:
___ Date epee. eet Work Days: eee
seis ene of Week Work Hours:
{SIGN tn |
Employee eS Hf +44 an er ee Division Director or Authorized Personnel
Date: ef OU Date: Date:
FOR DIVISION USE ONLY: FOR PERSONNEL DIVISION USE ONLY:
Date Recorded: Recorded by: Date Recorded: Recorded by:
wie, Bas
Pink Copy: Employee
F-1120,136 i Rev. 3/13
Et cal ~~ aS. ‘ tN ~ c,h * eA
OA ae = Me, 4 \1. ; ‘ ‘ } +e

:
;
yt wt

f

\
:
 
 

Case 2:21-cv-02417-JTF-cgc Document 1-3 Filed 06/17/21 Page 2of10 PagelD 60

This is Tonnie. | will not be reporting
to the office today. | will advise if | will
be reporting back Friday, next
business day by 3pm today.

    
     
   
  

Thanks. Did you make your team
aware?

| reported it to you sir. Protocol is to
contact my direct report.

 
   
    
      
 

  

**Due to threats and all the other
unethical actions surrounding CoM
leadership ( managers) conspiring
with former employees, eaCh other
AFSCME members and leadership to
Cause me harm my communication is
strictly WORK related only.

    
   
    
 

  

Also, | need the EDI report that |
requested. | cc you on the email
correspondence from legal that |
forward to Erika yesterday. Will you
please make sure | have this
documentation readily available upon
my return? | need it.

  
     
    
Ton

Case 2:21-cv-02dgiteg ii

Re: Absence

This is Tonnie. | will not be reporting
to the office today, Friday, 11 June. |
have to complete handling the
personal matters at hand from
yesterday.

 

| will return to regular shift Monday, 14
June. | will complete PD5 upon my
return to regular shift.

Good morning,

Do you need me to try and reach out
to HR to support you?

Yes. | need the report from EDI that
Tienerra Gibson ( CoM Legal) advised
| could obtain now that the
investigation has concluded. There

were various erroneous charges filed
against me alleging hostile work
place, harassment, retaliation, etc.
and I’m requiring documentation. It's

 

 

 
Do-you reed He to' try anid TeaECh Gat "2° Pes! ©
to HR to support you?

   

  

Yes. | need the report from EDI that
Tienerra Gibson ( CoM Legal) advised
| could obtain now that the
investigation has concluded. There
were various erroneous charges filed
against me alleging hostile work
place, harassment, retaliation, etc.
and I’m requiring documentation. It's
very evident then and now that I'm the
individual being harassed, retaliated
against and reporting everyday toa
hostile work environment. It's
overwhelming and I'm tired. In 18
months I’ve NEVER called into work!
And now all because of actions
beyond my control.Erika stated
Monday she would reach out to EDI,
but | have not received the report. I'll
be back to work Monday after
wrapping up the last of this matter w/
the ongoing issues I’m experiencing in
the work place. If | a a have

Fe age SE ee Ne ek a eS” Wee ell eer eee |

    
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
     
   
Case 2:21-cv-02417-JTF-cgc Document 1-3 Filed 06/17/21 Page5of10 Pagapp bef3

Re: 7:00 pm Report

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Tue 11/17/2020 7:05 AM

To: Nickelberry, Terence E. <Terence.Nickelberry@memphistn.gov>; Lamar, Albert
<Albert.Lamar@memphistn.gov>

Cc: Hardeman, Kim <Kim.Hardeman@memphistn.gov>; Millen, Ken <Ken.Millen@memphistn.gov>; Wakefield,
Rodney <Rodney.Wakefield@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>; DeGraffreed, Delicia
<Delicia.DeGraffreed@memphistn.gov>; Suttlar, Erika <erika.suttlar@memphistn.gov>

Perfect. Thanks for the clarification. If you need anything else just forward a quick text or
email or call and we will take care of it. Again, thanks.

Get Outlook for iOS

 

From: Nickelberry, Terence E. <Terence.Nickelberry@memphistn.gov>

Sent: Tuesday, November 17, 2020 7:03:46 AM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>; Lamar, Albert <Albert.Lamar@memphistn.gov>
Cc: Hardeman, Kim <Kim.Hardeman@mempbhistn.gov>; Millen, Ken <Ken.Millen@memphistn.gov>;
Wakefield, Rodney <Rodney.Wakefield@memphistn.gov>; Davis, Philip
<Philip.Davis@memphistn.gov>; DeGraffreed, Delicia <Delicia. DeGraffreed@memphistn.gov>; Suttlar,
Erika <erika.suttlar@memphistn.gov>

Subject: RE: 7:00 pm Report

Tonnie,
as of right now I'm only riding to identify areas that will need our attention. And as for the

MTL routes once you send the email on area that are complete myself Rodney and Robert
tour the routes.

Secondly the packer crews that are coming in at those times are working in garbage and
recycling. The crews that will be working hand piles and bags will be monitored by the

supervisor, and they will be in a specific area.

As you have seen all maps for this operation all ready to go. And you also know thing
change every second in these areas.

Thanks

Sent from my Verizon, Samsung Galaxy smartphone

oat Original message --------
From: "Ward, Tonnie" <Tonnie.Ward@memphistn.gov>

https://outlook.office365.com/mail/id/AAOkAGO1ZiViM2101 WE37iEt{NGOSMCO4VT7.-—s 6/14/9071
Case 2:21-cv-02417-JTF-cgc Document 1-3 Filed 06/17/21 Page 6 of 10 pah tes 4a 3

Date: 11/16/20 10:28 PM (GMT-06:00)
To: "Nickelberry, Terence E." <Terence.Nickelberry@memphistn.gov>, "Lamar, Albert"

<Albert.Lamar@memphistn.gov>

Cc: "Hardeman, Kim" <Kim.Hardeman@memphistn.gov>, "Millen, Ken"
<Ken.Millen@memphistn.gov>, "Wakefield, Rodney"
<Rodney.Wakefield@memphistn.gov>, "Davis, Philip" <Philip.Davis@memphistn.gov>,
"DeGraffreed, Delicia" <Delicia.DeGraffreed@memphistn.gov>, "Suttlar, Erika"
<erika.suttlar@memphistn.gov>

Subject: Re: 7:00 pm Report

Thanks Terence!

Moving forward identification of complete and total number of routes toured are required
in your EOD for each area you are stamping confirmation of completion EOD.

This will give supervisors and management better visibility of operational need and
Dashboard closures needed.

Secondly, packer crews are coming into the barn between 4:37pm and 5pm...... for three
weeks straight Rubicon has not tracked a single piece of equipment out past 5:30pm. Why?

Can this be corrected immediately? I can outline and present to team if you present allow
me to.

What areas have been identified and hand packer crews placed in OT? Can we please
expedite this to ensure our team and employees are set up got success?

Again, thanks for all input and by tomorrow we should have a significant plan in place .

Get Outlook for iOS

 

From: Nickelberry, Terence E. <Terence.Nickelberry@memphistn.gov>

Sent: Monday, November 16, 2020 8:29:00 PM

To: Lamar, Albert <Albert.Lamar@memphistn.gov>

Cc: Ward, Tonnie <Tonnie.Ward@mempbhistn.gov>; Hardeman, Kim .
<Kim.Hardeman@mempbhistn.gov>; Millen, Ken <Ken.Millen@memphistn.gov>; Wakefield, Rodney
<Rodney.Wakefield@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>

Subject: 7:00 pm Report

Director,

We toured areas B and C, Coral Lake, Robco Lake, and Twinkletown. As of right now the
lake areas have no leaves but there are some picker piles if needed we could send one
loader with 4 trucks to take care of it. This was earlier today this could change overnight. As
of right now attention should be placed in area B and C.

https://outlook.office365.com/mail/id/AAQkAGQ1Zj ViM2I0LWE3ZjEtNGQS5MCO04YTZ... 6/14/2021
 

Case 2:21-cv-02417-JTF-cge Document 1-3 Filed 06/17/21 Page 7of10 Pagpdbe5of 1

Ken Millen Appeal Results from HR

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Wed 9/23/2020 10:14 AM

To: Davis, Philip <Philip.Davis@memphistn.gov>; DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>;
Lamar, Albert <Albert.Lamar@memphistn.gov>
Good Morning Delicia,

Hope all is well. I spoke with Director a few moments in regard to Kenneth Millen Appeal
results.

Per Director Lamar, you would be reaching out to me at some point today to discuss. Ken
and | are following up today at 2pm concerning finalizing his PIP and follow up on the

Appeal.

If time permits, will you be able to follow up with me prior to my meeting with Ken? All
cooperation received in this matter will be greatly appreciated.

Thank You,

Tonnie Ward

Get Outlook for iOS

https://outlook.office365.com/mail/id/AAOkAGOIZiViINIIOI WEA7IEINGOAGMCHAVTZ Og ANNI
Case 2:21-cv-02417-JTF-cgc Document 1-3 Filed 06/17/21 Page 8of10 Padme 4of 1

Accepted: Discuss - Out of Class Pay

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Fri 10/23/2020 5:33 PM

To: Lamar, Albert <Albert.Lamar@memphistn.gov>

https://outlook.office365.com/mail/id/AAOkAGO1ZiViM210LWE37iEtNGOSMCO04YVT7__._ 6/14/9091
Case 2:21-cv-02417-JTF-cgc Document 1-3 Filed 06/17/21 Page 9of10 Paqelle 66f 1

26 October & 27 October Declined

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Mon 10/26/2020 11:49 AM

To: Lamar, Albert <Albert.Lamar@memphistn.gov>; Nickelberry, Terence E.
<Terence.Nickelberry@memphistn.gov>
Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Hardeman, Kim <Kim.Hardeman@memphistn.gov>

Director Lamar,

This email will be utilized as follow-up to confirm Terence Nickleberry dates referenced above
were not approved. Terence contacted me earlier this morning and | advised him to report to
work because as of Thursday, 22 October your answer to his request to be off on 26 Oct. / 27
Oct. were declined.

Terence has asked if he could take off early today due to it being other matters he must
attend to and he has been advised not to. Terence has tried to contact you and has failed.
Terence stated he would like to contact you and discuss his departure due to it being pre-
planned; thus the request to be off.

If possible, please call him back upon receipt of this email.

V/R,

Tonnie Ward

Operations Administrator
Solid Waste Division

125 N. Main St., Room 628
Memphis, TN 38103
Tonnie.Ward@memphistn.gov
Office: 901.636.6831

Mobile: 901.395.4942

 

 

https://outlook.office365.com/mail/id/AAOkAGO1ZiViM210I WE37iEINGOSMCONAVTZ ~~ &/1492091
aticigatiale eas Mogarett 5
Today

Good morning Mrs. Tonnie. | need
to take a call in sick day. | been up
all night and my chest is sore. |
apologize for the inconvenience |
put on you all.

Yes Sir. Take care yourself.

No sir. All will be fine. eee Thanks

A

My doctor statement for yesterday
